Title: From Benjamin Franklin to David Barclay, 8 January 1783
From: Franklin, Benjamin
To: Barclay, David Junior


Dear Sir,Passy, Jan. 8, 1783.
I received yesterday your favor of the 27th past, which I immediately answer, as you desire to know soon my opinion respecting the publication of a certain paper. I see no objection, and leave it entirely to your discretion. I have had several letters from our inestimable friend that would do him honor, as they generally contained some schemes and plans for the public good; but they were left among my papers in America, and I know not how those have fared in our troubles. If I live to get home, I will send you what I can find; they may perhaps serve in a second edition of the work, which I am much pleased to hear is undertaken by so good a hand, and that it will have the benefit of your inspection. I thank you for the pamphlet you sent me. It is full of good sense, and I doubt not had great effect, as the sentiments it contains soon after became general. Your friends on both sides the Atlantic may be assured of whatever justice or favor I may be able to procure for them. My veneration for William Penn is not less than yours; and I have always had great esteem for the body of your people. With great and sincere respect, I am, Dear Sir, your most obedient and most humble servant,
B. Franklin.

P.S. As possibly your wet harvest may have in some places produced a quantity of what is called grown corn, I send you enclosed a pamphlet published here on that subject, which may contain some useful hints.

